Appeal by the defendant from two amended judgments of the Supreme Court, Westchester County (Cowhey, J.), both rendered January 10, 1995, revoking two sentences of probation previously imposed by the same court upon findings that he had violated conditions thereof, upon his admissions, and imposing sentences of imprisonment upon his previous convictions of burglary in the third degree under S.C.I. No. 90-01354 and criminal possession of stolen property in the fourth degree under S.C.I. No. 90-01357.
Ordered that the amended judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.